PD-1131-15
                        PD-1131-15                          COURT OF CRIMINAL APPEALS
                                                                             AUSTIN, TEXAS
                                                            Transmitted 8/31/2015 3:41:33 PM
                                                              Accepted 9/1/2015 12:06:29 PM
                                                                              ABEL ACOSTA
                       NO. PD.________________                                        CLERK

_________________________________________________________________

              IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS


                            REMUS LITOIU,
                             APPELLANT

                                   V.

                      THE STATE OF TEXAS,
                            APPELLEE
__________________________________________________________________

  On Petition For Discretionary Review From The Thirteenth Court Of
Appeals In No. 13-13-00489-CR affirming the conviction in cause number S-
   13-3012-Cr, from the District Court Of San Patricio County, Texas



        APPELLANT’S MOTION FOR EXTENSION OF TIME

                                            Respectfully submitted,

                                            /s/ Les Cassidy
                                            Les Cassidy
                                            814 Leopard Street
                                            Corpus Christi, Texas 78401
        September 1, 2015                   361-887-2965 (office)
                                            361-885 -0320 (fax)
                                            State Bar No. 03979270
                                            Attorney for Appellant,
                                            REMUS LITOIU

__________________________________________________________________
       Now comes Remus Litoiu, Appellant, and moves this Court to grant an

extension of time to file appellant's Petition for Discretionary Review, pursuant to

Rule 38.6 of the Texas Rules of Appellate Procedure, and for good cause shows

the following:


       1.    This case was on appeal from the 36th Judicial District Court of San Patricio

County, Texas.


       2.    The style of the case in the 13th Court of Appeals was REMUS LITOIU vs.

STATE OF TEXAS, and numbered 13-13-00489-CR.


       3.    Notice of the Opinion and Judgment from the Court of Appeals was given

on July 30, 2015.


       4.    The appellate Petition for Discretionary Review is presently due on August

31, 2015.


       5.    Appellant requests an extension of time of 15 days from the present due

date, i.e. August 31, 2015, to file his Petition for Discretionary Review.


       6.    This Motion is timely filed less than 15 days after the last day for filing a

Petition for Discretionary Review.


       7.    No prior extensions to file the appellant’s Petition for Discretionary Review

have been requested in this cause.

	                                                                                 2	  
       8.    Appellant relies on the following facts as good cause for the requested

extension:


        Counsel needs additional time to adequately prepare the Appellant's Petition for

Discretionary Review for filing and Counsel is asking for a 15-day extension to properly

complete the Petition. Appellate Counsel’s paralegal, Alice Sheets, was out of the office

during the week of August 24 – 28, 2015, while under subpoena in a case pending in the

214th Judicial District Court in Nueces County, in which she was a testifying witness.

Appellate counsel has multiple trial settings in District and County Courts and will be

busy resolving two matters on August 31, 2015 through September 2, 2015. A 15-day

extension will allow more time for the filing of an appropriate Petition for Discretionary

Review.


       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant this Motion for Extension of Time to File Appellant's Petition for Discretionary

Review, and for such other and further relief as the Court may deem appropriate.




	                                                                                 3	  
                         CERTIFICATE OF SERVICE
      I certify that a true copy of the above was served in accordance with the Texas
Rules of Civil Procedure on this the 31st day of August 2015, on the following:


       Via Fax 361-364-9490
       San Patricio District Attorney
       400 West Sinton Street, Room 108
       Sinton, Texas 78387

                                             _/s/ Les Cassidy _________________
                                             Les Cassidy




	                                                                                 4